DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 10-11, 13, 16-17 and 19  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo et al. US 2016/0268471.
	Regarding claim 1, Endo et al. Fig. 1 discloses a semiconductor device, comprising: 
a semiconductor die comprising a first semiconductor material 10, a second semiconductor material 11 formed on the first semiconductor material, and a die attach 
Regarding claim 2, Endo et al. discloses the semiconductor device of claim 1, wherein the first semiconductor material includes silicon [0023].  
Regarding claim 3, Endo et al. discloses the semiconductor device of claim 1, wherein the second semiconductor material includes gallium nitride or aluminum gallium nitride [0022].  
Regarding claim 4, Endo et al. discloses the semiconductor device of claim 1, further including an underfill material 26 deposited between the semiconductor die and a die attach area of an interconnect structure 22.  
Regarding claim 7, Endo et al. discloses the semiconductor device of claim 1, further including a protective layer 18 formed over the semiconductor die.  
Regarding claim 8, Endo et al. discloses the semiconductor device of claim 1, further comprising an interconnect structure 22 including a conductive layer.  
Regarding claim 10, Endo et al. Fig. 1 discloses a semiconductor device, comprising: 
a semiconductor die comprising a first semiconductor material 10, a second semiconductor material 11 formed on the first semiconductor material, and a die attach area 15 on the second semiconductor material; a conductive layer 7, 8 comprised on a 
Regarding claim 11, Endo et al. discloses the semiconductor device of claim 1, wherein the first semiconductor material includes silicon [0023].  
Regarding claim 13, Endo et al. discloses the semiconductor device of claim 10, further including an underfill material 26 deposited between the semiconductor die and the die attach area of the interconnect structure.  
Regarding claim 16, Endo et al. discloses the semiconductor device of claim 1, further including a protective layer 18 formed over the semiconductor die.  
Regarding claim 17, Endo et al. discloses the semiconductor device of claim 1, further comprising an interconnect structure 17 including a conductive layer.  
Regarding claim 19, Endo et al. Fig. 1 discloses a semiconductor device, comprising: 
a semiconductor die comprising a first semiconductor material 10 and one of gallium nitride or aluminum gallium nitride 11 formed on the first semiconductor material, with a die attach area 15 formed on the gallium nitride or aluminum gallium nitride; 
a conductive layer 7, 8 extending from within 7 the die attach area to outside 8 the die attach area; and 
.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 9, 12, 14-15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. as applied to claims 1, 10 and 19 above, and further in view of Marimuthu et al. US2014/0103527.
Regarding claim 5, Endo et al. discloses the semiconductor device of claim 1, but is silent on further comprising an interconnect structure where the interconnect structure includes an active device.  Marimuthu et al. Fig. 11b teaches a semiconductor device comprising an interconnect structure 534 that includes an active device 124. 

Regarding claim 6, Endo et al. discloses the semiconductor device of claim 1, but is silent on further comprising an interconnect structure where the interconnect structure includes a leadframe.  Marimuthu et al. Fig. 1, [0048] teaches a semiconductor device comprising an interconnect structure 534 where the interconnect structure includes a leadframe (e.g. QFP).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include an interconnect structure of Marimuthu et al. that includes a leadframe in the semiconductor device of Endo et al. The motivation would be to form a mounted semiconductor package that is less likely to fail and less expensive to manufacture resulting in a lower cost for consumers.
Regarding claim 9, Endo et al. discloses the semiconductor device of claim 1, but is silent on further including a conductive via formed through an interconnect structure coupled with the semiconductor die, the conductive via located under the semiconductor die.  Marimuthu et al. Fig. 11b, [0061] teaches a semiconductor device comprising a conductive via 150 formed through an interconnect structure coupled with a semiconductor die, the conductive via located under the semiconductor die.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include an interconnect structure of Marimuthu et al. that includes a 
Regarding claim 12, Endo et al. discloses the semiconductor device of claim 10, but is silent on further comprising one of a clip or a bond wire coupled with the interconnect structure.  Marimuthu et al. Fig. 11b, [0129] teaches a semiconductor device comprising one of a clip or a bond wire 562 coupled with an interconnect structure 534. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include an interconnect structure of Marimuthu et al. that includes a bond wire coupled with an interconnect structure in the semiconductor device of Endo et al. The motivation would be to form a mounted semiconductor package that is less likely to fail and less expensive to manufacture resulting in a lower cost for consumers.
Regarding claim 14, Endo et al. discloses the semiconductor device of claim 10, but is silent on where the interconnect structure includes an active device.  Marimuthu et al. Fig. 11b teaches a semiconductor device comprising an interconnect structure 534 that includes an active device 124. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include an interconnect structure of Marimuthu et al. that includes an active device in the semiconductor device of Endo et al. The 
Regarding claim 15, Endo et al. discloses the semiconductor device of claim 1, but is silent on where the interconnect structure includes a leadframe.  Marimuthu et al. Fig. 1, [0048] teaches a semiconductor device where the interconnect structure includes a leadframe (e.g. QFP).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include an interconnect structure 534 of Marimuthu et al. that includes a leadframe in the semiconductor device of Endo et al. The motivation would be to form a mounted semiconductor package that is less likely to fail and less expensive to manufacture resulting in a lower cost for consumers.
Regarding claim 18, Endo et al. discloses the semiconductor device of claim 1, but is silent on further including a conductive via formed through an interconnect structure under the semiconductor die.  Marimuthu et al. Fig. 11b, [0061] teaches a semiconductor device comprising a conductive via 150 formed through an interconnect structure 534 under the semiconductor die.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include an interconnect structure of Marimuthu et al. that includes a conductive via under the semiconductor die in the semiconductor device of Endo et al. The motivation would be to form a mounted semiconductor package that is less likely to fail and less expensive to manufacture resulting in a lower cost for consumers.
Regarding claim 20, Endo et al. discloses the semiconductor device of claim 19, but is silent on wherein an active device coupled to an interconnect structure coupled with the die attach area and the semiconductor die are in a cascode configuration. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include an interconnect structure of Marimuthu et al. that includes an active device in the semiconductor device of Endo et al. The motivation would be to form a mounted semiconductor package that is less likely to fail and less expensive to manufacture resulting in a lower cost for consumers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898